Citation Nr: 0313454	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 15, 1997, 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran served on active military duty from March 1985 to 
November 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for a schizoaffective disorder, effective July 15, 1997.  The 
veteran then appealed the effective date of the award.

The Board denied this case in February 2001 and May 2002.  On 
each occasion the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court). On both appeals the 
Secretary and the veteran's representative have filed a joint 
motion asking the Court to vacate the Board's decisions and 
remand the case for additional development pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (currently codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2002)), which was signed into law by the President on 
November 9, 2000.  On each occasion the Court has granted the 
joint motion, most recently in February 2003.  

In this regard the United States Court of Appeals for the 
Federal Circuit recently invalidated the regulations that 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

Accordingly, the claim is remanded to the RO for compliance 
with February 2003 Court Order:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).   In particular, the RO should 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


